Citation Nr: 0605952	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to service connection for degenerative disc 
disease with scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1983 to May 1986.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the benefits sought 
on appeal.  The appeal is currently handled by the Atlanta, 
Georgia, RO.  


REMAND

The veteran in this matter seeks service connection for 
degenerative disc disease with scoliosis and back pain.  A 
preliminary review of the record in this case discloses a 
need for further development prior to final appellate review 
because it appears there are private medical records 
pertaining to treatment the veteran has received that are 
pertinent to his current claim that have not been obtained.  

In support of his claim, the veteran submitted private 
medical records from Ahmad Jingo, M.D. of Atlanta Family 
Physicians.  These records appear incomplete.  The doctor 
indicates the veteran was seen on multiple occasions from 
September 10, 1999, through October 1, 2002, but the 
treatment records for the multiple visits are not of record.  
Of particular interest to the Board is the first record of 
treatment of September 10, 1999, as it may contain background 
information.  

On his VA Authorization and Consent to Release Information 
the veteran references Allen McDonald, M.D. who treated him 
for back pain.  Dr. McDonald's records are not associated 
with the file.  The authorization form contains only a 
partial address.  The veteran was never asked for the 
complete address and the RO did not attempt to discover the 
address by any other means.  Information available to the 
Board suggests that Dr. McDonald's address is 2001 Peachtree 
Rd. NE, Suite 705, Atlanta, GA 30309.  

In a February 2005 memorandum to the file, a formal finding 
was made by a military records specialist that the veteran's 
service medical records are unavailable.  Prior to the filing 
of this memorandum the RO was notified that it might contact 
the veteran's duty station if he served on a ship.  The 
veteran served on the USS IOWA BB61.  There is nothing in the 
file to indicate that the appropriate contacts were made to 
find the veteran's records through this avenue.  
Additionally, the veteran's medical records may be attached 
to his personnel records and these records should be 
associated with the file.  Although it may be that the 
service medical records are ultimately unavailable, VA has a 
"heightened duty" to assist the veteran in the development of 
the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action, and 
VA will notify the veteran if further action is required on 
his part:  

1.  After obtaining the necessary 
authorization, obtain and associate with 
the claims file all records of treatment 
the veteran received from Ahmad Jingo, 
M.D., Atlanta Family Physicians, 3424 
Flat Shoals Road, Decatur, GA 30034.  

2.  After obtaining the necessary 
authorization, obtain and associate with 
the claims file all records of treatment 
the veteran received from Allen Pierce 
McDonald, M.D., 2001 Peachtree Rd. NE, 
Suite 705, Atlanta, GA 30309.  Confirm 
with the veteran that this is the correct 
address for Dr. McDonald.  

3.  Attempt to obtain any service medical 
records pertinent to the veteran that may 
be associated with the ship upon which 
the veteran was aboard during service, 
the USS IOWA BB61.  Associate his 
personnel file and any associated medical 
records with the claims folder.  

4.  Upon receipt of the information 
requested in the first three paragraphs, 
review the record and determine whether 
there is sufficient medical evidence to 
decide the claim.  If not, the veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
back disorder that may be present.  

After the development requested above has been completed to 
the extent possible, review the record. If the benefit sought 
on appeal remains denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his representative and 
give them the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

